Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 11, 2022

                                             No. 04-22-00341-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-PA-00518
                            Honorable Mary Lou Alvarez, Judge Presiding

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice2

        On June 7, 2022, the trial court held a hearing resulting in the oral rendition of an order
and a subsequent draft order titled “Progress Report Order” (the June 7 order). On June 9, 2022,
the Department filed a petition for writ of mandamus complaining about the June 7 order. The
Department also filed a motion for temporary emergency relief asking this court to stay: the June
7 order, “any new or revised orders to the same effect,” and any proceedings that would have
coercive or punitive effect, including sanctions. On June 13, 2022, real party in interest Ad Litem
filed a response to the Department’s mandamus petition and a response to the Department’s
motion for emergency relief. We granted the Department’s temporary emergency motion in part
and invited responses from respondent and real parties in interest.

       On July 5, 2022, the trial court held a hearing resulting in the oral rendition of an order
and a subsequent draft order titled “Progress Report Order” (the July 5 order).

       We ORDER the Department to file, on or before July 21, 2022: (1) the trial court’s
signed written order, and (2) the transcript of the July 5, 2022 hearing.

      On July 9, 2022, the Department filed an amended petition for writ of mandamus
complaining about the July 5 order. The Department also filed a second motion for temporary
emergency relief asking this court to stay: the July 5 order, “any new or revised orders to the

1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In the Interest of M.T.M.S., a Child, pending in the
131st Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez presiding over the order at
issue.
2
  Justice Rodriguez did not participate in this order.
same effect,” and any proceedings that would have coercive or punitive effect, including
sanctions.

        After considering the Department’s amended mandamus petition and second motion for
temporary emergency relief, this court believes a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real
parties in interest may file a response to the amended petition in this court no later than July 26,
2022. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

We GRANT IN PART the second motion for temporary emergency relief as follows:

           1.     The following decretal paragraphs in the trial court’s July 5 order are
       STAYED pending further order of this court:

               3.2. IT IS ORDERED that the ICPC is expedited for placement at Youth
               for Tomorrow in Virginia.

               3.5. IT IS ORDERED the Department is to pay for one of either Alana
               Pearsall, Katy Stout, or Christina Brockway expenses to go with the child
               to the Youth for Tomorrow Placement.

               3.6. IT IS ORDERED that all interviews for M.T.M.S. placements are to
               be with caseworker and any Department staff, and at least one of the
               following: Alana Pearsall, Katy Stout, or Christina Brockway

               2.    Any contempt proceedings, sanctions, or any enforcement of decretal
       paragraphs 3.2., 3.5., or 3.6. in the July 5 order are STAYED pending further order of
       this court.
               3.    All orders rendered in this court’s June 14, 2022 order remain in effect.

               4.     This court may initiate contempt proceedings if respondent fails to abide
       by this order.


       It is so ORDERED on July 11, 2022.

                                                            PER CURIAM


       ATTESTED TO: ______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT